United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lynchburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1113
Issued: April 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 6, 2020 appellant filed a timely appeal from an April 28, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of her oral argument request, appellant asserted that oral argument should be granted because she sustained
an employment-related injury and her supporting medical evidence has been ignored. The Board, in exercising its
discretion, denies her request for oral argument because this matter requires an evaluation of the medical evidence
presented. As such, the arguments on appeal can adequately be addressed in a decision based on a review of the case
record. Oral argument in this appeal would further delay issuance of a Board decision and not serve a useful purpose.
As such, the oral argument request is denied and this decision is based on the case record as submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her abdominal
and low back conditions were causally related to the accepted August 23, 2019 employment
incident.
FACTUAL HISTORY
On August 23, 2019 appellant, then a 38-year-old mail postal support employee, filed a
traumatic injury claim (Form CA-1) alleging that, on that day, she injured her stomach lifting
heavy packages while in the performance of duty. She stopped work on August 23, 2019. D.B.,
a supervisor, indicated that appellant first indicated that she hurt her stomach and then stated that
it was her back. He also indicated that she had told another employee that her stomach hurt when
she arrived at work.3
In support of her claim, appellant submitted progress reports, duty status reports (Form
CA-17), and reports dated August 23, 24, 26, and 27, 2019 from a physician assistant. On
August 27, 2019 Dr. Glenn Meadows, a Board-certified family practitioner, countersigned the
physician assistant’s August 26, 2019 progress report and an August 27, 2019 Form CA-17 report.
The Form CA-17 revealed that on August 23, 2019 appellant was lifting heavy parcels and sacks
causing stomach pain. A diagnosis of low back pain was provided.
In a development letter dated September 4, 2019, OWCP informed appellant of the
deficiencies regarding her claim. It advised her of the type of factual and medical evidence
necessary to establish her claim and provided a questionnaire for her completion. OWCP afforded
appellant 30 days to submit the necessary evidence.
Thereafter, OWCP received records from a hospital, which indicated that appellant was
admitted on August 23, 2019 and discharged on August 24, 2019. In the August 23, 2019
emergency room report, Dr. Samuel A. Morcom, a Board-certified orthopedic surgeon, reported
that she lifted a package that was heavier than normal while at work. Appellant experienced acute
onset of moderate-severe diffuse lower abdominal pain, which had increased with time. She
denied a history of similar symptoms in the past. Appellant noted a history of abdominal surgeries
to include cholecystectomy, abdominoplasty, bypass surgery in 2016, and a hysterectomy.
Dr. Morcom provided an assessment of abdominal pain.
An August 24, 2019 computerized tomography scan of appellant’s abdomen and pelvis
noted no acute abnormality with no definite cause for symptoms identified.
In an August 27, 2019 report, Dr. Meadows indicated that appellant reported her abdomen
pain started while handling packages. Appellant was sent to the emergency room and scans of her
abdomen and pelvis revealed no abnormality. She reported that currently her pain was in her low
back and the right paravertebral area. Dr. Meadows examined appellant, noting that the upper
back showed no tenderness, the lower back showed some tenderness on the right paravertebral
muscles with no tenderness in the spinous areas or over the lower sacral area. The abdomen was
3

On September 11, 2019 the employing establishment separated appellant from employment.

2

completely benign with minimal diffuse right abdominal musculature. Dr. Meadows provided an
assessment of low back strain and placed appellant on light duty with restrictions.
In a September 12, 2019 Form CA-17, Dr. Hamid Hassanzadeh, a Board-certified
orthopedic surgeon, noted that on August 23, 2019 appellant was lifting heavy parcel sacks and
felt abdominal pain. He diagnosed rectus sheath tear and opined that she could return to work with
restrictions.
OWCP also received September 12, 2019 referrals from certified nurse practitioners for
physical therapy for chronic bilateral low back pain with sciatica and referrals to the pain clinic
for abdominal pain and muscle tear. A September 12, 2019 lumbar spine x-ray revealed bilateral
L5 spondylolysis with spondylolisthesis L5-S1 and that the discogenic disease at L5-S1 had
progressed.
By decision dated October 8, 2019, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the injury occurred as described. It concluded,
therefore, that the requirements had not been met to establish that she sustained an injury as defined
by FECA.
On October 12, 2019 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. A telephonic hearing was held on February 12, 2020.
Appellant described the August 23, 2019 employment incident and her medical care. She denied
being in pain before coming into work. Appellant asserted that she was injured on the job.
In a September 12, 2019 report, Dr. Hassanzadeh indicated that appellant was referred by
Dr. Meadows and that she presented for an initial visit with a chief complaint of right-sided lower
back and right-sided abdomen pain ongoing for two weeks and gradually worsening. He noted
that she reported an August 23, 2019 incident while at work lifting and moving a heavy package.
Dr. Meadows examined appellant and reviewed her imaging results. He opined that her pain was
likely due to rupture or tear of an abdominal muscle and was not primarily of lumbar spine origin.
Dr. Hassanzadeh indicated that he would refer appellant to external pain clinic for evaluation and
treatment of rectus sheath tear and would also refer to for physical therapy for the lumbar spine.
He opined that she could return to work with restrictions.
By decision dated April 28, 2020, the hearing representative affirmed OWCP’s October 8,
2019 decision as modified to reflect that the claim was denied on the basis that causal relationship
had not been established.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time

4

Id.

3

limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. The second component is whether the employment incident
caused a personal injury and can be established only by medical evidence.8
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence.9 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
abdominal and low back conditions were causally related to the accepted August 23, 2019
employment incident.
On August 23, 2019 appellant was treated in the emergency room for her claimed
abdominal injury. She was evaluated by Dr. Morcom, who noted the history of injury and provided
an assessment of abdominal pain. The Board has held that pain is a symptom and not a
compensable medical diagnosis.11 A medical report lacking a firm diagnosis is of no probative
5

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
7
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
9

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
10

See C.C., Docket No. 20-0950 (issued October 29, 2020); T.L., Docket No. 18-0778 (issued January 22, 2020);
Y.S., Docket No. 18-0366 (issued January 22, 2020); Victor J. Woodhams, 41 ECAB 345, 352 (1989).
11
See C.C., Docket No. 19-1071 (issued August 26, 2020); S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y.,
Docket No. 20-0112 (issued June 25, 2020).

4

value as it does not address whether a diagnosed condition was causally related to the employment
incident.12
The medical reports from Drs. Meadows and Hassanzadeh noted the history of the
August 23, 2019 employment incident. In his August 27, 2019 report, Dr. Meadows noted
examination findings and provided an assessment of low back strain. He placed appellant on light
duty with restrictions. Dr. Hassanzadeh, in his September 12, 2019 report, opined that her pain
was likely due to rupture or tear of an abdominal muscle and was not primarily of lumbar spine
origin. He diagnosed a rectus sheath tear and opined that appellant could return to work with
restrictions. Dr. Hassanzadeh also referred her to the pain clinic for her abdomen and for physical
therapy for her lumbar spine. However, neither physician provided an opinion on causal
relationship of the diagnosed conditions.13 The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition or disability is of no probative
value on the issue of causal relationship.14 These reports are therefore insufficient to establish
appellant’s claim.
The Board notes that Dr. Meadows countersigned the physician assistant’s August 26,
2019 progress report and an August 27, 2019 Form CA-17 report. While these reports noted the
history of the August 23, 2019 employment incident, a diagnosis of low back pain was provided.
As noted, pain is a symptom and not a compensable medical diagnosis.15 Thus, these reports are
also insufficient to establish appellant’s claim.
Appellant submitted several reports signed solely by physician assistants and nurse
practitioners. As physician assistants and nurse practitioners are not considered physicians under
FECA, their medical findings and opinions are of no probative value and are insufficient to
establish entitlement to compensation benefits.16
Appellant also submitted diagnostic test reports regarding her abdomen and back. The
Board has held, however, that diagnostic test reports, standing alone, lack probative value as they

12

J.P., Docket No. 20-0381 (issued July 28, 2020); R.L., Docket No. 20-0284 (issued June 30, 2020).

13

Id.

14

See C.C., supra note 10; L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued
July 6, 2018).
15

See supra note 10.

16

Section 8101(2) provides that, a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law. 5
U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); M.J., Docket No. 19-1287 (issued January 13, 2020); P.H., Docket
No. 19-0119 (issued July 5, 2019); T.K., Docket No. 19-0055 (issued May 2, 2019); David P. Sawchuk, 57 ECAB
316, 320 n.11 (2006) (lay individuals such as nurses, physician assistants, and physical therapists are not competent
to render a medical opinion under FECA). See W.Z., Docket No. 20-0191 (issued July 31, 2020) (a nurse practitioner
is not considered a physician under FECA).

5

do not provide an opinion on whether there is a causal relationship between an employment
incident and a diagnosed condition.17
As there is no medical opinion evidence establishing that appellant’s abdominal and low
back conditions were causally related to the accepted August 23, 2019 employment incident, the
Board finds that she has not met her burden of proof to establish her claim.18
On appeal appellant asserts that Dr. Hassanzadeh had opined that her diagnosed rectus
sheath tear was causally related to the accepted August 23, 2019 employment incident. However,
for the reasons discussed above, causal relationship has not been established.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
abdominal and low back conditions were causally related to the accepted August 23, 2019
employment incident.

17

See J.P., supra note 12; M.W., Docket No. 19-1667 (issued June 29, 2020).

18

C.C., supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2020 decision of the Office of Workers’
Compensation Program is affirmed.
Issued: April 13, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

